Title: To James Madison from John Quincy Adams, 28 April 1801
From: Adams, John Quincy
To: Madison, James


No: 191.Sir
Berlin 28. April 1801.
I received the day before yesterday a letter dated 3 Feby. from Mr Marshall, then acting as Secretary of State, containing a permission to me to return to the United States, upon the consideration that the objects of my mission here had been entirely accomplished; and enclosing a letter of recall from this Court.
I have already given notice of the circumstance to the government of this country, and have requested an audience of the king to deliver the letter of recall. I purpose to embark if possible and as soon as possible for Boston, from Hamburg; but circumstances of illness in my family, will detain me here probably for several weeks. If during the interval any thing should occur in the North of Europe, which may deserve to be communicated to you, I shall continue to give you such information untill the time of my departure. I am very respectfully, Sir, your very humble and obedt: Servt:
John Q. Adams.
 

   
   RC (DNA: RG 59, DD, Prussia, J. Q. Adams at Berlin); letterbook copy (MHi: Adams Papers).


